Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The following is an examiner’s statement of reasons for allowance:
	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with attorney for application Mr. Brian Klock Registration No.: 62,499 on 01/04/2021.
	
This application has been amended as follows:
Claims 1, 6-7, 9, 12 and 14-17 are amended.
Pending claims have been amended as follows:
1.	(Currently Amended) A data entry system comprising:
	a sensor apparatus including a plurality of mechanical sensors configured to be worn by a user and to generate one or more signals representative of contact by one or more fingers of the user singly or in combination at an arbitrary location against an arbitrary surface, wherein the plurality of mechanical sensors are separate from the arbitrary surface and the arbitrary surface does not generate the one or more signals;
	a memory that stores information about a set of primary characters and a set of secondary characters; and
	a processor configured to:
the one or more signals generated by the sensor apparatus during a first period of time to determine a first contact combination, the first contact combination representing which of the one or more fingers contacted the arbitrary surface singly or in combination during the first period of time, and (ii) the one or more signals generated by the sensor apparatus during a second period of time that begins after termination of the first period of time to determine a second contact combination, the second contact combination representing which of the one or more fingers contacted the arbitrary surface singly or in combination during the second period of time;
	determine whether the second contact combination occurs within a predetermined time window relative to the first contact combination; and
	map the first contact combination and the second contact combination to one of (a) a single character from the set of secondary characters and (b) two characters from the set of primary characters,
	wherein, if it is determined that the second contact combination occurs within the predetermined time window relative to the first contact combination and if the second contact combination corresponds to a predetermined contact combination, the first contact combination and the second contact combination are collectively mapped to a single secondary character from the set of secondary characters; and
	otherwise, the first contact combination is mapped to a primary character from the set of primary characters and the second contact combination is mapped to a separate primary character from the set of primary characters.

2.	(Original) The data entry system according to Claim 1, wherein the predetermined contact combination is the first contact combination.


	set a length of the predetermined time window based on at least one of (i) a position of an alphanumeric character within a word, (ii) a preceding character being a vowel or a consonant, (iii) a frequency of occurrence of the preceding character appearing in a double letter combination, and (iv) a combination of (i), (ii) and/or (iii).

4.	(Original) The data entry system according to Claim 2, wherein the secondary character is one of an emoji and a specialty symbol from the set of secondary characters.

5.	(Original) The data entry system according to Claim 2, wherein the secondary character corresponds to a command.

6.	(Currently Amended) The data entry system according to Claim 2, wherein the sensor apparatus is configured to be worn on one of a wrist of the user a palm of the user a hand of the user 

7.	(Currently Amended) A method for entering data using a data entry system having a sensor apparatus including a plurality of mechanical sensors configured to be worn by a user, comprising 
	generating, using at least one of the plurality of mechanical sensors of the sensor apparatus, one or more signals representative of contact by one or more fingers of the user singly or in combination at an arbitrary location against an arbitrary surface during a first period of time, wherein the plurality of sensors are separate from the arbitrary surface and the arbitrary surface does not generate the one or more signals;
	generating, said using the at least one of the plurality of mechanical sensors of the sensor apparatus, the one or more signals representative of contact by the one or more fingers of the user singly or in combination at the arbitrary location against the arbitrary surface during a second period of time, wherein the plurality of sensors are separate from the arbitrary surface and the arbitrary surface does not generate the one or more signals;
	analyzing the one or more signals generated by the sensor apparatus during the first period of time to determine a first contact combination, the first contact combination representing which of the one or more fingers contacted the arbitrary surface singly or in combination during the first period of time;
	analyzing the one or more signals generated by the sensor apparatus during the second period of time to determine a second contact combination, the second contact combination representing which of the one or more fingers contacted the arbitrary surface singly or in combination during the second period of time;
	determining whether the second contact combination occurs within a predetermined time window relative to the first contact combination; and
	mapping the first contact combination and the second combination to one of (a) a single character from a set of secondary characters and (b) two characters from a set of primary characters,
	wherein, if it is determined that the second contact combination occurs within the predetermined time window relative to the first contact combination and if the second contact combination corresponds to a predetermined contact combination, the first contact combination and the second contact combination are collectively mapped to a single secondary character from the set of secondary characters; and

	otherwise, the first contact combination is mapped to a primary character from the set of primary characters and the second contact combination is mapped to a separate primary character from the set of primary characters.

8.	(Original) The method according to Claim 7, wherein the predetermined contact combination is the first contact combination.

9.	(Currently Amended) The method according to Claim 8, wherein the predetermined time window has a variable length, and the method further comprises 
	setting the variable length of the predetermined time window based on at least one of (i) a position of an alphanumeric character within a word, (ii) a preceding character being a vowel or a consonant, (iii) a frequency of occurrence of the preceding character appearing in a double letter combination, and (iv) a combination of (i), (ii) and/or (iii).

10.	(Original) The method according to Claim 8, wherein the single secondary character is one of an emoji and a specialty symbol from the set of secondary characters.

11.	(Original) The method according to Claim 8, wherein the single secondary character corresponds to a command.

12.	(Currently Amended) A non-transitory computer-readable storage medium storing a program for causing a processor to implement a method of entering data using a data entry system having a sensor apparatus including a plurality of mechanical sensors configured to be worn by a user, the method comprising 
	generating, using at least one of the plurality of mechanical sensors of the sensor apparatus, one or more signals representative of contact by one or more fingers of the user singly or in combination at an arbitrary location against an arbitrary surface during a first period of time, wherein the plurality of mechanical sensors are separate from the arbitrary surface and the arbitrary surface does not generate the one or more signals;
	generating, said using the at least one of the plurality of mechanical sensors of the sensor apparatus, the one or more signals representative of contact by the one or more fingers of the user singly or in combination at the arbitrary location against the arbitrary surface during a second period of time, wherein the plurality of mechanical sensors are separate from the arbitrary surface and the arbitrary surface does not generate the one or more signals;
	analyzing the one or more signals generated by the sensor apparatus during the first period of time to determine a first contact combination, the first contact combination representing which of the one or more fingers contacted the arbitrary surface singly or in combination during the first period of time;
	analyzing the one or more signals generated by the sensor apparatus during the second period of time to determine a second contact combination, the second contact combination representing which of the one or more fingers contacted the arbitrary surface singly or in combination during the second period of time;
	determining whether the second contact combination occurs within a predetermined time window relative to the first contact combination; and
	mapping the first contact combination and the second combination to one of (a) a single character from a set of secondary characters and (b) two characters from a set of primary characters,

	wherein, if it is determined that the second contact combination occurs within the predetermined time window relative to the first contact combination and if the second contact combination corresponds to a predetermined contact combination, the first contact combination and the second contact combination are collectively mapped to a single secondary character from the set of secondary characters; and
	otherwise, the first contact combination is mapped to a primary character from the set of primary characters and the second contact combination is mapped to a separate primary character from the set of primary characters.

13.	(Original) The storage medium according to Claim 12, wherein the predetermined contact combination is the first contact combination.

14.	(Currently Amended) The storage medium according to Claim 13, wherein the method further comprises 
	setting a length of the predetermined time window based on at least one of (i) a position of an alphanumeric character within a word, (ii) a preceding character being a vowel or a consonant, (iii) a frequency of occurrence of the preceding character appearing in a double letter combination, and (iv) a combination of (i), (ii) and/or (iii).

15.	(Currently Amended) The storage medium according to Claim 13, wherein the single secondary character is one of an emoji and a specialty symbol from the set of secondary characters.

16.	(Currently Amended) The storage medium according to Claim 13, wherein the single secondary character corresponds to a command.

17.	(Currently Amended) A method for entering data using a data entry system having a sensor apparatus including a plurality of mechanical sensors configured to be worn by a user, comprising 
	receiving signals generated using mechanical sensors of the plurality of mechanical sensors and representative of sequential contact combinations, each contact combination of the sequential contact combinations representing which of one or more fingers of the user contacted an arbitrary surface at an arbitrary location singly or in combination during a predetermined period of time after termination of a prior contact combination, wherein the one or more mechanical sensors are separate from the arbitrary surface and the arbitrary surface does not generate the signals; and
	analyzing the signals representative of the sequential contact combinations generated by the sensor apparatus to
	determine whether a same contact combination occurs consecutively a predetermined number of times within a predetermined time window; and
	map the sequential contact combinations to one of (a) a single character from a set of secondary 
	wherein, if it is determined that the same contact combination occurs consecutively the predetermined number of times within the predetermined time window, map the predetermined number of times of the same contact combination collectively to a single secondary character from the set of secondary characters; and
	otherwise, map said each contact combination of the sequential contact combinations to a separate primary character from the set of primary characters.

18.	(Original) The method according to Claim 17, wherein the predetermined number of times is two.

19.	(Original) The method according to Claim 18, wherein a length of the predetermined time window can be varied.

20.	(Original) The method according to Claim 19, wherein the length of the predetermined time window is set based on at least one of (i) a position of an alphanumeric character within a word, (ii) a preceding character being a vowel or a consonant, (iii) a frequency of occurrence of the preceding character appearing in a double letter combination, and (iv) a combination of (i), (ii) and/or (iii).

Reasons for Allowance:
	Prior art of record does not teach, or make obvious a data entry system comprising: a sensor apparatus including a plurality of mechanical sensors configured to be worn by a user and to generate one or more signals representative of contact by one or more fingers of the user singly or in combination at an arbitrary location against an arbitrary surface, wherein the plurality of sensors are separate from the arbitrary surface and the arbitrary surface does not generate the signals; and the features to determine whether the second contact combination occurs within a predetermined time window relative to the first contact combination; and wherein, if it is determined that the second contact combination occurs within the predetermined time window relative to the first contact combination and if the second contact combination corresponds to a predetermined contact combination, the first contact combination and the second contact combination are collectively mapped to a single secondary character from the set of secondary characters.
	US2008/0136682A1 to Kandogan discloses a data entry system comprising: a sensor apparatus configured to generate one or more signals representative of contact by one or more fingers of a user singly or in combination (Kandogan fig 2A, par[0028]); a memory that stores information about a set of primary characters and a set of secondary characters (Kandogan par[0050]); and a processor configured to: process (i) one or more signals generated by the sensor apparatus during a first period of time to determine a first contact combination (Kandogan par[0028]), the first contact combination representing which of the one or more fingers contacted the arbitrary surface singly or in combination during the first period of time (fig 3:B, par[0029]), and (ii) one or more signals generated by the sensor apparatus during a second period of time that begins after termination of the first period of time to determine a second contact combination (fig 3:B, par[0029]), map the first contact combination and the second combination to one of (a) a single character from the set of secondary characters and (b) two characters from the set of primary characters (par[0032]), and otherwise, the first contact combination is mapped to a primary character from the set of primary characters and the second contact combination is mapped to a separate primary character from the set of primary characters (par[0032]).
Kandogan does not explicitly disclose a data entry system comprising: a sensor apparatus including a plurality of mechanical sensors configured to be worn by a user and to generate one or more signals representative of contact by one or more fingers of the user singly or in combination at an arbitrary location against an arbitrary surface, wherein the plurality of sensors are separate from the arbitrary surface and the arbitrary surface does not generate the signals; and the features to determine whether the second contact combination occurs within a predetermined time window relative to the first contact combination; and wherein, if it is determined that the second contact combination occurs within the predetermined time window relative to the first contact combination and if the second contact combination corresponds to a predetermined contact combination, the first contact combination and the second contact combination are collectively mapped to a single secondary character from the set of secondary characters.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE BENLAGSIR whose telephone number is (571)270-5165.  The examiner can normally be reached on (571)270-5165.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMINE BENLAGSIR/Primary Examiner, Art Unit 2685